Title: To Thomas Jefferson from Albert Gallatin, 23 October 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            [23 Oct. 1807]
                            
                        
                        The enclosed estimate of Drs. 686,076.59, will, according to the request of the Secy. of the Navy, be
                            transmitted to Congress on Tuesday next.
                        It is stated to consist of contracts, purchases, & expenses incurred by special directions of the President,
                            who has, I presume, already seen it. It is now sent in reference to the paragraph in the President’s message, in order
                            that they may agree. The items in the estimate wh. seem not to be embraced by the paragraph are
                  Provisions—31,468.15
                  Pay of 1100 extra seamen 74,754.29
                        
                        & perhaps some part of the item of 151,896.73 for repairs of vessels
                        
                  
                            A small variation in the paragraph of the message may on that account be perhaps necessary
                        
                            A. G.
                        
                        
                            Papers to be returned
                        
                    